—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered March 2, 1998, convicting defendant, after a nonjury trial, of *197sodomy in the first degree (two counts) and endangering the welfare of a child, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years, 10 years and 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court properly exercised its discretion in imposing reasonable limits on the cross-examination of the child victim concerning his knowledge of sexual activities (see, Delaware v Van Arsdall, 475 US 673, 678-679; People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846). Defendant received sufficient latitude in which to develop the issue and the additional questions that defendant sought to ask could not have affected the verdict.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Sullivan, P. J., Williams, Mazzarelli, Wallach and Rubin, JJ.